May 16, 1930. The opinion of the Court was delivered by
The history and facts of this case are fully set forth in the report of the Master, upon whose report the cause was heard by his Honor, Judge C.C. Featherstone. The Master and the Circuit Judge having decided the issues adversely to the defendants, they have appealed to this Court. In our opinion the conclusion of the Circuit Judge is well supported by the record in the case.
The exceptions are therefore overruled, and the judgment of the lower Court affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES COTHRAN, BLEASE and STABLER concur. *Page 390